Exhibit 10.1

LETTER AGREEMENT

October 31, 2019

Osprey Technology Acquisition Corp.

1845 Walnut Street, 10th Floor

Philadelphia, PA 19103

Re: Initial Public Offering

Gentlemen:

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) to be entered
into by and between Osprey Technology Acquisition Corp., a Delaware corporation
(the “Company”), and Credit Suisse Securities (USA) LLC, as representative (the
“Representative”) of the several underwriters named therein (the
“Underwriters”), relating to an underwritten initial public offering (the
“Public Offering”), of 31,625,000 of the Company’s units (including up to
4,125,000 units that may be purchased to cover over-allotments, if any) (the
“Units”), each comprised of one share of the Company’s Class A common stock, par
value $0.0001 per share (the “Common Stock”), and one-half of one redeemable
warrant. Each whole Warrant (each, a “Warrant”) entitles the holder thereof to
purchase one share of Common Stock at a price of $11.50 per share, subject to
adjustment. The Units shall be sold in the Public Offering pursuant to a
registration statement on Form S-1 and prospectus (the “Prospectus”) filed by
the Company with the Securities and Exchange Commission (the “Commission”) and
the Company shall apply to have the Units listed on the New York Stock Exchange.
Certain capitalized terms used herein are defined in paragraph 11 hereof.

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Osprey Sponsor II, LLC (the “Sponsor”) and each of the undersigned
individuals, each of whom is a member of the Company’s board of directors and/or
management team (each, an “Insider” and collectively, the “Insiders”), hereby
agrees with the Company as follows:

1. The Sponsor and each Insider agrees that if the Company seeks stockholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, it, he or she shall (i) vote all Founder Shares
and any shares of Capital Stock owned by it, him or her in favor of such
proposed Business Combination and (ii) not redeem any shares of Common Stock
owned by it, him or her in connection with such stockholder approval.

2. The Sponsor and each Insider hereby agrees that in the event that the Company
fails to consummate a Business Combination within 24 months from the date of the
closing of the Public Offering, or such later period approved by the Company’s
stockholders in accordance with the Company’s amended and restated certificate
of incorporation, the Sponsor and each Insider shall take all reasonable steps
to cause the Company to (i) cease all operations except for the purpose of
winding up, (ii) as promptly as reasonably possible but not more than 10
business days thereafter, subject to lawfully available funds therefor, redeem
100% of the Common Stock sold as part of the Units in the Public Offering (the
“Offering Shares”), at a per-share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account, including interest earned
on the funds held in the Trust Account and not previously released to the
Company to pay its franchise and income taxes (less up to $100,000 of interest
to pay dissolution expenses), divided by the number of then outstanding Offering
Shares, which redemption will completely extinguish all Public Stockholders’
rights as stockholders (including the right to receive further liquidating
distributions, if any), subject to applicable law, and (iii) as promptly as
reasonably possible following such redemption, subject to the approval of the
Company’s remaining stockholders and the Company’s board of directors, dissolve
and liquidate, subject in each case to the Company’s obligations under Delaware
law to provide for claims of creditors and other requirements of applicable law.
The Sponsor and each Insider agrees to not propose



--------------------------------------------------------------------------------

any amendment to the Company’s amended and restated certificate of incorporation
(a) that would modify the substance or timing of the Company’s obligation to
allow redemptions in connection with an initial Business Combination or to
redeem 100% of the Offering Shares if the Company does not complete a Business
Combination within 24 months from the closing of the Public Offering or (b) with
respect to any other provision relating to stockholders’ rights or pre-initial
Business Combination activity, unless the Company provides its Public
Stockholders with the opportunity to redeem their shares of Common Stock upon
approval of any such amendment at a per-share price, payable in cash, equal to
the aggregate amount then on deposit in the Trust Account, including interest
earned on the funds held in the Trust Account and not previously released to the
Company to pay its franchise and income taxes, divided by the number of then
outstanding Offering Shares.

The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares held by it, him or her. The Sponsor
and each Insider hereby further waives, with respect to any shares of Common
Stock held by it, him or her, if any, any redemption rights it, he or she may
have in connection with the consummation of a Business Combination, including,
without limitation, any such rights available in the context of a stockholder
vote to approve such Business Combination or in the context of a tender offer
made by the Company to purchase shares of Common Stock (although the Sponsor,
the Insiders and their respective affiliates shall be entitled to redemption and
liquidation rights with respect to any Offering Shares it or they hold if the
Company fails to consummate a Business Combination within 24 months from the
date of the closing of the Public Offering or such later date as may be
specified in an amendment to the Company’s amended and restated certificate of
incorporation).

3. Subject to the provisions set forth in paragraphs 7(a) and (b) below, during
the period commencing on the effective date of the Underwriting Agreement and
ending 180 days after such date, the undersigned shall not, without the prior
written consent of the Representative, (i) sell, offer to sell, contract or
agree to sell, hypothecate, pledge, grant any option to purchase or otherwise
dispose of or agree to dispose of, directly or indirectly, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Securities Exchange Act of
1934, as amended, and the rules and regulations of the Commission promulgated
thereunder, with respect to any Units, shares of Common Stock, Founder Shares,
Warrants or any securities convertible into, or exercisable, or exchangeable
for, shares of Common Stock owned by it, him or her, (ii) enter into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any Units, shares of Common Stock, Founder
Shares, Warrants or any securities convertible into, or exercisable, or
exchangeable for, shares of Common Stock owned by it, him or her, whether any
such transaction is to be settled by delivery of such securities, in cash or
otherwise, or (iii) publicly announce any intention to effect any transaction
specified in clause (i) or (ii). Each of the Insiders and the Sponsor
acknowledges and agrees that, prior to the effective date of any release or
waiver of the restrictions set forth in this paragraph 3 or paragraph 7 below,
the Company shall announce the impending release or waiver by press release
through a major news service at least two business days before the effective
date of the release or waiver. Any release or waiver granted shall only be
effective two business days after the publication date of such press release.
The provisions of this paragraph will not apply if the release or waiver is
effected solely to permit a transfer of securities that is not for consideration
and the transferee has agreed in writing to be bound by the same terms described
in this Letter Agreement to the extent and for the duration that such terms
remain in effect at the time of the transfer.

4. In the event of the liquidation of the Trust Account without the consummation
of a Business Combination, Jonathan Z. Cohen (the “Indemnitor”) agrees to
indemnify and hold harmless the Company against any and all loss, liability,
claim, damage and expense whatsoever (including, but not limited to, any and all
legal or other expenses reasonably incurred in investigating, preparing or
defending against any litigation, whether pending or threatened, or any claim
whatsoever) to which the Company may become subject as a result of any claim by
(i) any third party (other than the Company’s independent public accountants)
for services rendered or products sold to the Company or (ii) a prospective
target business with which the Company has entered into a letter of intent,
confidentiality agreement or other similar agreement or an acquisition agreement
(a “Target”); provided, however, that such indemnification of the Company by the
Indemnitor shall apply only to the extent necessary to ensure that such claims
by a third party for services rendered (other than the Company’s independent
public accountants) or products sold to the Company or a Target do not reduce
the amount of funds in the Trust Account to below (i) $10.00 per share of the
Offering Shares or (ii) such lesser amount per share of the Offering Shares held
in the Trust Account due to reductions in the value of the trust assets as of
the date of the liquidation of the Trust Account,

 

2



--------------------------------------------------------------------------------

in each case, net of the amount of interest earned on the property in the Trust
Account which may be withdrawn to pay taxes, except as to any claims by a third
party (including a Target) who executed a waiver of any and all rights to seek
access to the Trust Account and except as to any claims under the Company’s
indemnity of the Underwriters against certain liabilities, including liabilities
under the Securities Act of 1933, as amended. In the event that any such
executed waiver is deemed to be unenforceable against such third party, the
Indemnitor shall not be responsible to the extent of any liability for such
third party claims. The Indemnitor shall have the right to defend against any
such claim with counsel of his choice reasonably satisfactory to the Company if,
within 15 days following written receipt of notice of the claim to the
Indemnitor, the Indemnitor notifies the Company in writing that it shall
undertake such defense. For the avoidance of doubt, none of the Company’s other
officers or directors will indemnify the Company for claims by third parties,
including, without limitation, claims by vendors and prospective target
businesses.

5. To the extent that the Underwriters do not exercise their over-allotment
option to purchase up to an additional 4,125,000 Units within 45 days from the
date of the Prospectus (and as further described in the Prospectus), the Sponsor
agrees to forfeit, at no cost, a number of Founder Shares in the aggregate equal
to the product of 1,031,250 multiplied by a fraction, (i) the numerator of which
is 4,125,000 minus the number of Units purchased by the Underwriters upon the
exercise of their over-allotment option, and (ii) the denominator of which is
4,125,000. The forfeiture will be adjusted to the extent that the over-allotment
option is not exercised in full by the Underwriters so that the Initial
Stockholders will own an aggregate of 20.0% of the Company’s issued and
outstanding shares of Capital Stock after the Public Offering. The Sponsor
further agrees that to the extent that (a) the size of the Public Offering is
increased or decreased and (b) the Sponsor has either purchased or sold shares
of Common Stock or an adjustment to the number of Founder Shares has been
effected by way of a stock split, stock dividend, reverse stock split,
contribution back to capital or otherwise, in each case in connection with such
increase or decrease in the size of the Public Offering, then (A) the references
to 4,125,000 in the numerator and denominator of the formula in the first
sentence of this paragraph shall be changed to a number equal to 15.0% of the
number of shares of Common Stock included in the Units issued in the Public
Offering and (B) the reference to 1,031,250 in the formula set forth in the
first sentence of this paragraph shall be adjusted to such number of Founder
Shares that the Sponsor would have to collectively return to the Company in
order for all holders of Founder Shares to hold an aggregate of 20.0% of the
Company’s issued and outstanding shares of Capital Stock after the Public
Offering.

6. (a) The Sponsor and each Insider (other than independent directors) hereby
agrees not to participate in the formation of, or become an officer or director
of, any other blank check company formed for the purpose of effecting a Business
Combination with one or more businesses in the technology industry unless the
Company has failed to complete a Business Combination within 24 months after the
closing of the Public Offering. Such restriction does not preclude (i) the
Sponsor from pursuing limited partnership interests in asset management
companies or (ii) any position as an officer or director of another blank check
company held on the date hereof. For the avoidance of doubt, the Sponsor and
each Insider are allowed to participate in the formation of, or become an
officer or director of, another blank check company formed for the purpose of
effecting a Business Combination with one or more businesses in the technology
industry upon the Company entering into a definitive agreement with respect to a
Business Combination.

(b) The Sponsor and each Insider hereby agrees and acknowledges that: (i) the
Underwriters and the Company would be irreparably injured in the event of a
breach by such Sponsor or an Insider of its, his or her obligations under
paragraphs 1, 2, 3, 4, 5, 6(a), 7(a), 7(b) and 9 of this Letter Agreement,
(ii) monetary damages may not be an adequate remedy for such breach and
(iii) the non-breaching party shall be entitled to seek injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

7. (a) The Sponsor and each Insider agrees that it, he or she shall not Transfer
any Founder Shares (or shares of Common Stock issuable upon conversion thereof)
until the earlier of (A) one year after the completion of the Company’s initial
Business Combination and (B) subsequent to the Business Combination, (x) if the
last sale price of the Common Stock equals or exceeds $12.00 per share (as
adjusted for stock splits, stock dividends, reorganizations, recapitalizations
and the like) for any 20 trading days within any 30-trading day period
commencing at least 150 days after consummation of the Company’s initial
Business Combination or (y) the date on which the Company completes a
liquidation, merger, capital stock exchange, reorganization or other similar
transaction that results in all of the Company’s stockholders having the right
to exchange their shares of Common Stock for cash, securities or other property
(the “Founder Shares Lock-up Period”).

 

3



--------------------------------------------------------------------------------

(b) The Sponsor and each Insider agrees that it, he or she shall not Transfer
any Private Placement Warrants (or shares of Common Stock issued or issuable
upon the exercise or conversion of the Private Placement Warrants) until 30 days
after the completion of a Business Combination (the “Private Placement Warrants
Lock-up Period”, together with the Founder Shares Lock-up Period, the “Lock-up
Periods”).

(c) Notwithstanding the provisions set forth in paragraphs 7(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and shares of Common
Stock issued or issuable upon the exercise or conversion of the Private
Placement Warrants or the Founder Shares and that are held by the Sponsor, any
Insider or any of their permitted transferees (that have complied with this
paragraph 7(c)), are permitted (a) to the Company’s officers or directors, any
affiliates or family members of any of the Company’s officers or directors, any
members of the Sponsor or its affiliates, or any affiliates of the Sponsor;
(b) in the case of an individual, transfers by gift to a member of the
individual’s immediate family, to a trust, the beneficiary of which is a member
of the individual’s immediate family or an affiliate of such person, or to a
charitable organization; (c) in the case of an individual, transfers by virtue
of laws of descent and distribution upon death of the individual; (d) in the
case of an individual, transfers pursuant to a qualified domestic relations
order; (e) transfers by private sales or transfers made in connection with the
consummation of a Business Combination at prices no greater than the price at
which the securities were originally purchased; (f) transfers in the event of
the Company’s liquidation prior to the completion of an initial Business
Combination; (g) transfers by virtue of the laws of the State of Delaware or the
Sponsor’s limited liability company agreement upon dissolution of the Sponsor;
and (h) in the event of the Company’s liquidation, merger, capital stock
exchange, reorganization or other similar transaction which results in all of
the Company’s stockholders having the right to exchange their shares of Common
Stock for cash, securities or other property subsequent to the completion of the
Company’s initial Business Combination; provided, however, that in the case of
clauses (a) through (e), these permitted transferees must enter into a written
agreement agreeing to be bound by the restrictions herein.

8. The Sponsor and each Insider represents and warrants that it, he or she has
never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company (including any such information included in
the Prospectus) is true and accurate in all respects and does not omit any
material information with respect to the Insider’s background. The Sponsor and
each Insider’s questionnaire furnished to the Company is true and accurate in
all respects. The Sponsor and each Insider represents and warrants that: it, he
or she is not subject to or a respondent in any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction; it, he or she has never been convicted of, or pleaded guilty to,
any crime (i) involving fraud, (ii) relating to any financial transaction or
handling of funds of another person, or (iii) pertaining to any dealings in any
securities and it, he or she is not currently a defendant in any such criminal
proceeding.

9. Except as disclosed in the Prospectus, there will be no restrictions on
payments made to the Insiders. However, prior to the consummation of the
Business Combination the Company shall not make any payment to the Insiders from
the proceeds held in the Trust Account including, but not limited to: repayment
of a loan and advances up to an aggregate of $300,000 made to the Company by the
Sponsor; payment of an aggregate of $10,000 per month for office space,
utilities, secretarial support and administrative services; reimbursement for
any reasonable out-of-pocket expenses related to identifying, investigating,
negotiating and consummating an initial Business Combination; and repayment of
loans, if any, and on such terms as to be determined by the Company from time to
time, made by the Sponsor, an affiliate of the Sponsor or any of the Company’s
officers or directors to finance transaction costs in connection with an
intended initial Business Combination, provided, that, if the Company does not
consummate an initial Business Combination, a portion of the working capital
held outside the Trust Account may be used by the Company to repay such loaned
amounts so long as no proceeds from the Trust Account are used for such
repayment. Up to $1,500,000 of such loans may be convertible into warrants at a
price of $1.00 per warrant at the option of the lender. Such warrants would be
identical to the Private Placement Warrants, including as to exercise price,
exercisability and exercise period.

10. The Sponsor and each Insider has full right and power, without violating any
agreement to which it, he or she is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as a
director on the board of directors of the Company and each Insider hereby
consents to being named in the Prospectus as an officer and/or director of the
Company, as applicable.

 

4



--------------------------------------------------------------------------------

11. As used herein, (i) “Business Combination” shall mean a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination, involving the Company and one or more businesses;
(ii) “Capital Stock” shall mean, collectively, the Common Stock and the Founder
Shares; (iii) “Founder Shares” shall mean the 7,906,250 shares of the Company’s
Class B common stock, par value $0.0001 per share, (or 6,875,000 shares if the
over-allotment option is not exercised by the Underwriters) held by the Initial
Stockholders on the date hereof; (iv) “Initial Stockholders” shall mean the
Sponsor and any other holder of Founder Shares immediately prior to the Public
Offering; (v) “Private Placement Warrants” shall mean the warrants to purchase
up to 7,500,000 shares of Common Stock (or 8,325,000 shares of Common Stock if
the over-allotment option is exercised in full) that the Sponsor has agreed to
purchase for an aggregate purchase price of $7,500,000 in the aggregate (or
$8,325,000 if the over-allotment option is exercised in full), or $1.00 per
warrant, in a private placement that shall occur simultaneously with the
consummation of the Public Offering; (vi) “Public Stockholders” shall mean the
holders of securities issued in the Public Offering; (vii) “Trust Account” shall
mean the trust fund into which a portion of the net proceeds of the Public
Offering and the sale of the Private Placement Warrants shall be deposited; and
(vii) “Transfer” shall mean the (a) sale or assignment of, offer to sell,
contract or agreement to sell, hypothecate, pledge, grant of any option to
purchase or otherwise dispose of or agreement to dispose of, directly or
indirectly, or establishment or increase of a put equivalent position or
liquidation with respect to or decrease of a call equivalent position within the
meaning of Section 16 of the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder with respect
to, any security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b).

12. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto. Each Underwriter shall be an intended
third-party beneficiary with respect to the provisions referenced in paragraph
6(b) of this Letter Agreement, and such provisions and paragraph 6(b) may not be
changed, amended, modified or waived without the consent of the Representative.

13. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other parties. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor, each Insider and each of their respective successors, heirs and
assigns and permitted transferees.

14. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York applicable to contracts formed
and to be performed entirely within the State of New York, without giving effect
to conflicts of law principles thereof that would require or permit the
application of the substantive laws of another jurisdiction. The parties hereto
(i) all agree that any action, proceeding, claim or dispute arising out of, or
relating in any way to, this Letter Agreement shall be brought and enforced in
the courts of New York City, in the State of New York, and irrevocably submit to
such jurisdiction and venue, which jurisdiction and venue shall be exclusive and
(ii) waive any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum.

15. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

16. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Periods or (ii) the liquidation of the Company; provided,
however, that this Letter Agreement shall earlier terminate in the event that
the Public Offering is not consummated and closed by March 31, 2020; provided
further that paragraph 4 of this Letter Agreement shall survive such
liquidation.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

Sincerely, OSPREY SPONSOR II, LLC   By:  

/s/ Jonathan Z. Cohen

  Name: Jonathan Z. Cohen   Title: Manager By:  

/s/ Edward E. Cohen

Name: Edward E. Cohen By:  

/s/ Jonathan Z. Cohen

Name: Jonathan Z. Cohen By:  

/s/ David DiDomenico

Name: David DiDomenico By:  

/s/ Jeffrey F. Brotman

Name: Jeffrey F. Brotman By:  

/s/ William Fradin

Name: William Fradin By:  

/s/ Robert B. Henske

Name: Robert B. Henske

 

By:  

/s/ Savneet Singh

Name: Savneet Singh

 

By:  

/s/ Richard Reiss, Jr.

Name: Richard Reiss, Jr.

 

By:  

/s/ Robert B. Tinker

Name: Robert B. Tinker

 

Acknowledged and Agreed: OSPREY TECHNOLOGY ACQUISITION CORP. By:  

/s/ Jeffrey F. Brotman

Name:

Title:

 

Jeffrey F. Brotman

Chief Financial Officer, Chief Legal Officer and Secretary

[Signature Page to Letter Agreement]

 

6